DETAILED ACTION
Disposition of Claims
Claims 1, 3, 6-9, 12-13, 16-23, 32-33, 37, 40-44, 49, and 61-62 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210123074A1, Published 04/29/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a recombinant polynucleotide comprising a cytomegalovirus (CMV) genome, or a portion thereof, and a nucleic acid sequence encoding an antigen, wherein the CMV genome or portion thereof comprises one or more immunomodulatory mutations, wherein the one or more immunomodulatory mutations comprise a mutation within a nucleic acid sequence encoding a protein that has interleukin-10 (IL-10)-like activity.
Further limitations on the recombinant polynucleotide of claim 1 are wherein the protein that has IL-10-like activity is human CMV IL-10 (HCMVIL-10) or rhesus macaque CMV IL-10 (RhCMVIL-10)(claim 3); wherein the one or more immunomodulatory mutations are located in a regulatory region and/or a protein coding region of the nucleic acid sequence encoding the protein that has IL-10-like activity (claim 6); wherein the mutation within the nucleic acid sequence encoding the protein that has IL-10-like activity comprises a deletion within the first two exons of the nucleic acid sequence encoding the protein that has IL-10-like activity (claim 7); wherein the mutation within the nucleic acid sequence encoding the protein that has IL-10-like activity reduces or inactivates the activity of the protein having IL-10-like activity (claim 8); wherein the antigen is a non-CMV antigen, an infectious disease antigen, or a tumor-associated antigen (claim 9); wherein the infectious disease antigen is a viral infectious disease antigen from simian immunodeficiency virus (SIV), human immunodeficiency virus (HIV), hepatitis C virus, herpes simplex virus, Epstein-Barr virus, or a combination thereof (claim 12); wherein the infectious disease antigen comprises an HIV or SIV group-specific antigen (gag) protein (claim 13); wherein the tumor-associated antigen is selected from the group consisting of prostate-specific antigen, melanoma-associated antigen 4 (MAGEA4), melanoma-associated antigen 10 (MAGEAl0), NY-ESO-1, a neoantigen, and a combination thereof (claim 16); wherein the one or more immunomodulatory mutations further comprise an insertion of a nucleic acid sequence encoding an immunostimulatory protein (claim 17) such as a cytokine (claim 18) selected from the group consisting of interleukin-12 (IL-12), interleukin-15 (IL-15), and a combination thereof (claim 19); wherein the CMV is a CMV capable of infecting rhesus macaque cells and wherein the 
Claim 43 is drawn to a method for inducing an immune response against an antigen in a subject, the method comprising administering to the subject a therapeutically effective amount of the pharmaceutical composition of claim 42.
Further limitations on the method of claim 43 are wherein the antigen is an infectious disease antigen or a tumor-associated antigen (claim 44); and wherein the immune response induced in the subject is greater than the immune response that is induced using a recombinant polynucleotide that does not comprise the mutation within the nucleic acid sequence encoding the protein that has IL-10-like activity (claim 49).
Claim 61 is drawn to a method for preventing or treating a disease in a subject, the method comprising administering to the subject a therapeutically effective amount of the pharmaceutical 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9, 12-13, 16-23, 32-33, 37, 40-44, 49, and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to “a recombinant polynucleotide comprising a cytomegalovirus (CMV) genome, or a portion thereof, and a nucleic acid sequence encoding an antigen, wherein the CMV genome or portion thereof comprises one or more immunomodulatory mutations, wherein the one or more immunomodulatory mutations comprise a mutation within a nucleic acid sequence encoding a protein that has interleukin-10 (IL-10)-like activity.”  Since the “antigen” is not defined as being homologous to the CMV genome, and the one or more immunomodulatory mutations and the protein with IL-10-like activity is not noted to be homologous or heterologous to the CMV genome, it is unclear if this is a CMV vector with a mutation in the UL111A open reading frame (ORF) that encodes the CMV IL-10 protein, or if this is a CMV vector with a heterologous gene, wherein the heterologous gene is a IL-10-like protein from another virus or organism, and said heterologous protein comprises the mutation.  Since claim 1 generically recites “CMV genome”, it is unclear if this is a human CMV (HCMV) genome, and if the limitations of instant claim 3 would then recite that the HCMV comprises a homologous protein (hcmvIL-10) or a heterologous protein (rhCMVIL-10).

Finally, as noted by the art (see e.g. Poole E, et. al. Front Cell Infect Microbiol. 2020 Jun 9;10:245.), different transcript isoforms of UL111A are generated by alternative splicing, notably the isoform cmvIL-10 (also termed the “A” transcript) and LAcmvIL-10 (also termed the “B” transcript), the latter being a well-characterized latency associated transcript. Both isoforms can downregulate MHC class II, however they differ in a number of other immunomodulatory properties, such as the ability to bind the IL10 receptor and induce signaling through STAT3, so depending on the IL-10-like protein isoform, different mutations can have different effects on the function and size of the protein.
For at least these reasons, it is unclear if the IL-10 like protein is homologous or heterologous to the virus, and if it is homologous to the virus, it is unclear what one of skill in the art should compare the protein or sequence to in order to determine if there is a mutation in said protein.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 3, 6-9, 12-13, 16-23, 32-33, 37, 40-44, 49, and 61-62 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Therefore, under at least one reasonable interpretation of the claimed invention, the claims read upon naturally occurring CMV isolates.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because at least one interpretation of the claims reasonably reads upon CMV strains or isolates which comprise naturally occurring mutations in vIL-10 (UL111a).
It is suggested that the claims be amended to clearly read upon a construct in instant claim 1 that comprises a “heterologous antigen”, or to clarify the specific types of mutations to the specific vIL-10 protein that would not reasonably read upon naturally occurring CMV isolates.  Another suggestion would 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 41 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested the claim be amended to read upon an isolated host cell in order to overcome this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 12, 17-18, 21-22, 37, 40-44, 49, and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slobedman et. al. (US20160243216 A1, Pub. 08/25/2016; hereafter “Slobedman”.)
The Prior Art
Slobedman teaches engineered CMV recombinants which express cytokines (reference claim 1) wherein the CMV comprises a deletion or mutation in a gene encoding the viral IL-10 protein (vIL-10 or UL111a) in order to increase the immunogenicity of CMV infected cells (¶[0081-0085]; instant claims 1, 8, 9, 17-18, 37, 40, 41).  Slobedman teaches mutations in human CMV (¶[0026-0028][0046]; instant claim 2) and that the mutation in the vIL-10 can include a complete deletion of the ORF (¶[0083]; instant claims 6-7).  Slobedman teaches the CMV may include antigens from non-CMV epitopes, such as from HSV, vaccinia, or HIV (¶[0085]; instant claim 12) and may comprise mutations in other immunomodulatory genes, such as in US2, US3, US4, US5, US6, US7, US8, US9, US10 and US11 genes (¶[0083]; instant claim 21) and/or genes which regulate expression of host MHC Class I or II genes (¶[0081]; instant claim 22).  Slobedman teaches pharmaceutical compositions which comprise these CMV recombinants (¶[0139-0145]; instant claim 42) wherein the compositions may be used to immunize an individual, specifically to treat or prevent disease associated with CMV (¶[0140]; instant claims 43-44, 49, 61-62).  Note that the use of the virus lacking vIL-10 would, absent evidence to the contrary, inherently induce a stronger immune response in a host versus the use of a CMV which still comprised functional vIL-10, and would be inherent to a method that deletes vIL-10 or removes functional vIL-10 from the virus.  
For at least these reasons, Slobedman teaches the limitations of instant claims 1, 3, 6-9, 12, 17-18, 21-22, 37, 40-44, 49, and 61-62, and anticipates the instant invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, 19-20, 23, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Slobedman as applied to claims 1, 3, 6-9, 12, 17-18, 21-22, 37, 40-44, 49, and 61-62 above, and further in view of Picker et. al. (US20130136768A1, Pub. 05/30/2013; CITED ART OF RECORD; hereafter “Picker”.)
The Prior Art
The teachings of Slobedman have been set forth supra.  While Slobedman teaches the basic CMV construct of the instant claims, the focus of Slobedman is on HCMV and while Slobedman mentions the CMV may be used to encode heterologous materials such as HIV antigens or cytokines, Slobedman fails to teach specific examples of these genera.  
Picker teaches CMV constructs, mainly rhesus CMV (RhCMV) and human CMV (HCMV) constructs, which comprise mutations in immunoregulatory genes (entire document; see abstract.)  Picker instant claims 3, 20).  Picker teaches these vectors may encode SIV or HIV antigens, such as gag (¶[0028-0034][0074-0075][0246]; instant claim 13.)  Picker teaches these CMV vectors may encode tumor antigens, such as PSA, MAGE-1, MAGE-2, MAGE-3, NY-ESO (¶[0206][0270-0272]; Table 2; instant claim 16).  While Picker lists IL-12 as a cytokine adjuvant, in light of Slobedman teaching the cytokine may be encoded directly by the CMV, this would render obvious IL-12 being encoded by the CMV vector of the instant claims (¶[0290]; instant claim 19).  Picker notes generating mutations to alter the tropism of the CMV vector, namely by decreasing the tropism for some cells which, in turn, increases the tropism for others (¶[0014]; instant claim 23).  Picker teaches the mutation of the essential gene UL50 from the CMV genome (¶[0225-0226]; instant claims 32-33).  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Slobedman in order to further engineer and fine-tune the CMV vectors, thereby rendering them not only highly immunogenic, but also able to encode specific heterologous tumor or pathogenic antigens.  One would have been motivated to do so, given the suggestion by Picker that the mutations in immunomodulatory genes would allow the resulting CMV vector to be superinfectious, and thus an ideal platform to stimulate anti-HIV-gag immune responses and anti-tumor responses.  There would have been a reasonable expectation of success, given the knowledge that Picker envisioned and engineered many of these CMV recombinants, and also given the knowledge that Slobedman taught his CMV mutant could also be utilized as a vector to deliver heterologous materials, including immunostimulatory materials and antigenic materials.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-9, 12-13, 16-23, 32-33, 37, 40-44, 49, and 61-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-13, 17, 21-24, 27-28, 30-35, 44-45, 47-48, 55, 58-65, and 67-86 of copending Application No. 17/350,898 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are drawn towards systems comprising IL-10, namely vIL-10 from rhCMV or HCMV, and the delivery within a CMV vector to a host in need thereof to immunize against .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US9321813B2 – Applicant-related prior art which teaches specific vIL-10 mutations and specific vIL-10 sequences which are not instantly claimed.  Not utilized as rejection would be redundant to those set forth supra.
WO2020223673A1- Applicant-related art.
WO2020132595A1- Applicant-related art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648